34 F.3d 1039
REFLECTONE, INC., Appellant,v.John H. DALTON, Secretary of the Navy, Appellee.
No. 93-1373.
United States Court of Appeals,Federal Circuit.
Dec. 5, 1994.

1
Victor J. Zupa and Gregory Baruch, Dickstein, Shapiro & Morin, L.L.P., Washington, DC, were on the combined petition for rehearing and suggestion for rehearing In Banc of appellant.


2
Frank W. Hunger, Asst. Atty. Gen., David M. Cohen, Director and George M. Beasley, III, Senior Trial Counsel, Commercial Litigation Branch, Dept. of Justice, of Washington, DC, were on the appellee's opposition to suggestion for rehearing In Banc.  Also on the opposition was Robert C. Ashpole, Atty., Office of General Counsel, Department of the Navy, Washington, DC, of counsel.


3
Michael W. Clancy, Gregory A. Smith and Vincent S. Antonacci, Pettit & Martin, Washington, DC, were on the brief of Amici Curiae, National Sec. Industrial Ass'n, Aerospace Industries Ass'n of America, Inc. and Electronic Industries Ass'n in support of appellant's petition for rehearing and suggestion for rehearing In Banc.

ORDER

4
A combined petition for rehearing and suggestion for rehearing in banc having been filed by appellant in this appeal, and brief of National Security Industrial as amicus curiae in support of the appellant having also been filed with leave of the court, and a response thereto having been invited by the court and filed by appellee,

Upon consideration thereof, it is

5
ORDERED that the suggestion for rehearing in banc be, and the same hereby is, accepted.


6
IT IS FURTHER ORDERED that the judgment of the court entered September 1, 1994, is vacated and that the opinion of the court accompanying the said judgment is withdrawn.


7
The court's order concerning additional briefing and oral argument in banc will be issued in due course.


8
Counsel shall file 15 sets of the briefs that were before the panel that heard the appeal initially within 7 days of the date of this order, in accordance with Fed.Cir.R. 35(g).